EXHIBIT 10.3

               

ASSET PURCHASE AGREEMENT

       

This Asset Purchase Agreement (the "Agreement") is entered into as of May 9,
2008 (the "Effective Date") by and between NatureWell Incorporated, a Delaware
corporation ("Seller"), and NatureWell, Incorporated, a Nevada corporation
("Purchaser"), with reference to the following facts:

       

RECITALS

         

A.

Whereas; Seller desires to sell all of its assets specified in this Agreement
and Purchaser desires to acquire all of Seller's assets specified in this
Agreement (the "Asset Sale"); and

         

B.

Whereas; the parties understand and agree that the post-closing actions required
by this Agreement shall require the good faith cooperation of the parties
following the close of the Asset Sale.

               

NOW THEREFORE, in consideration of the mutual promises and agreements set forth
herein, and other good valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by the parties, the parties hereby agree as
follows:

       

1.

Assets Acquired

. On the terms and subject to the conditions of this Agreement, Seller shall, on
the Closing Date, sell, assign, transfer, convey and deliver to Purchaser or
cause to be sold, assigned, transferred, conveyed and delivered to Purchaser
free and clear of any liens, encumbrances or liabilities, and Purchaser shall
acquire from Seller, on the Closing Date, all of Seller's right, title and
interest in and to the following assets listed on Schedule 1 hereto, with the
exception of (i) all contract rights contained in that certain Registration
Rights Agreement and that certain Investment Agreement, both dated March 31,
2006 and both by and between Seller and Dutchess Private Equities Fund, LP
("Dutchess"), and (ii) that lease (rental agreement) by and between Seller and
A-1 Self Storage located in El Cajon, California, and (iii) $500 cash
(collectively, the "Assets").        

2.

Closing

. Subject to the terms and conditions of this Agreement, the sale and purchase
of the Assets contemplated by this Agreement shall take place at a closing (the
"Closing") to be held at the offices of the Purchaser, 110 West C Street, Suite
1300, San Diego, California (619) 234-0222, on the Effective Date or at such
other place or at such other time or on such other date as Seller and Purchaser
may mutually agree upon in writing (the day on which the Closing takes place
being the "Closing Date").        

3.

Consideration for Assets

. In consideration for the Assets acquired hereunder, Purchaser shall, within
ten (10) days following the closing date, forgive its right to payment of
presently existing obligations totaling $1,087,500 due to Purchaser by Seller,
as follows:          

(a)

In consideration for Seller's cash (other than the $500 described in 1(iii),
above) and entire inventory of MigraSpray (collectively, the "Marketable
Assets"), Purchaser shall forgive Seller's obligation to repay $750,000 owed to
Purchaser by Seller after the Closing on that certain Senior Secured Note, face
value $425,000, and that certain Subordinated Secured Note, face value $325,000,
both originally issued by Seller to James R. Arabia and dated April 30, 2008,
and both acquired by Purchaser post-Closing (together the "Notes"). The parties
hereby agree that upon Purchaser's acquisition of the Notes Purchaser shall
waive any and all of its rights under the Notes and that such Notes, and all
agreements and documentation associated therewith, shall be cancelled and
rendered null and void; and

         

(b)

In consideration for all of Seller's additional Assets, other than the
Marketable Assets (the "Non-Marketable Assets"), Purchaser shall forgive
Seller's obligation to repay $337,500 owed to Purchaser by Seller after the
Closing on those seven (7) notes issued by Seller, and acquired by Purchaser
post-Closing, as listed on Schedule 2 hereto (the "Acquired Note(s)"). The
Parties hereby agree that upon Purchaser's acquisition of each Acquired Note
that Purchaser shall waive any and all of its rights under each Acquired Note
and that each Acquired Note, and all agreements and documentation associated
therewith, shall be cancelled and rendered null and void.

       

4.

Representations and Warranties.

         

(a)

Seller makes the following representations and warranties to Purchaser:

           

(i)

that it is a corporation duly organized under the laws of the State of Delaware
and that it is a corporation in good standing in that state; and

           

(ii)

that it owns the Assets being sold to Purchaser pursuant to this Agreement and
that it has the authority to transact the Asset Sale contemplated herein and to
transfer the Assets to Purchaser pursuant to the terms of this Agreement; and

         

(b)

Purchaser makes the following representations and warranties to Seller:

           

(i)

that it is a corporation duly organized under the laws of the State of Nevada
and that it is a corporation in good standing in that state; and

           

(ii)

that it has the authority to acquire the Assets and transact the Asset Sale
contemplated herein.

       

5.

Indemnification.

         

(a)

Purchaser shall indemnify the Seller as follows:

           

(i)

for any judgment entered in a court of law against Seller concerning the
repayment of the notes listed on Schedule 3; provided that the judgment was
based on a finding that an applicable provision of the Intercreditor,
Subordination and Standby Agreement dated September 2, 2003, as amended (the
"Intercreditor Agreement") was invalid, and such finding of invalidity was not
related to any action (or in-action) of Seller following the Closing. Further,
in order to be indemnified under this section, Seller must assert all defenses
made available to it under the Intercreditor Agreement, including but not
limited to, any statute of limitations defenses.

           

(ii)

for the repayment by Seller of any of the debts or obligations listed on
Schedule 4 hereto.

       

All debts, receivables or obligations covered by 5(a)(i) and 5(a)(ii) are
"Indemnified Obligations".

         

(b)

Purchaser's indemnification of Seller is subject to the following conditions:

           

(i)

Purchaser's maximum obligation pursuant to this indemnification provision shall
not exceed $340,000 (the "Maximum Indemnification Obligation"); and

           

(ii)

Notwithstanding anything contained in this Agreement to the contrary, the first
$25,000 paid to reduce, settle or eliminate any of the Indemnified Obligations
shall be paid by Seller; and

           

(iii)

This indemnification provision shall expire and be null and void in regard to
any Indemnified Obligation for which the creditor holding such obligation has
not initiated any legal action to collect upon such Indemnified Obligation
before the day that is two (2) years following the Effective Date (the
"Indemnification Deadline"); and

           

(iv)

Purchaser shall have the post-closing authority to negotiate settlements or
repayment arrangements with any of Seller's creditors holding an Indemnified
Obligation and such settlements or repayment arrangements shall be subject to
the approval of Seller, which approval shall not be unreasonably withheld or
delayed (the "Post-Closing Settlements"); and

           

(v)

(A) Seller may negotiate a Post Closing Settlement with any of Seller's
creditors holding an Indemnified Obligation under this provision, but only if
Purchaser either had attempted and been unsuccessful to reach a Post Closing
Settlement with such creditor, had requested that Seller negotiate a settlement,
or had refused to attempt to reach a Post Closing Settlement with such creditor
and such creditor is taking, or making bona fide threats to take, collection
action against Seller. (B) A Seller-negotiated Post Closing Settlement will not
be covered by this indemnification provision unless it was conducted pursuant to
(A) above and is approved by Purchaser, which approval shall not be unreasonably
withheld or delayed, provided however, in the case of Purchaser refusing to
attempt to negotiate, no approval from Purchaser shall be necessary; and

           

(vi)

An "Indemnification Pool" shall be created having a balance comprised of (1) the
aggregate of all remaining monthly cash payments, if any, required under all
includable Post Closing Settlements entered into prior to the Indemnification
Deadline (not including those that did not require Seller approval because they
are between Purchaser and creditor and Seller has been relieved of any further
obligation), (2) all amounts paid by Seller pursuant to includable Post Closing
Settlements entered into prior to the Indemnification Deadline, and (3) any
other includable monies owed to Seller pursuant to this indemnification
provision that were incurred by Seller either prior to the Indemnification
Deadline or in relation to an Indemnified Obligation for which the creditor
holding such obligation initiated legal action prior to the Indemnification
Deadline. Purchaser shall make payments to reduce the Indemnification Pool
balance in a monthly amount that shall be equal to the lesser of the total
amount of the Indemnification Pool at the close of each month or (a) $1,500 in
the first 6 months following the Closing Date, (b) $2,500 in months 7 through 24
following the Closing Date, or (c) $5,000 in months 25 and thereafter following
the Closing Date. In no case shall Purchaser's aggregated payments against the
Indemnification Pool, totaled along with any other monies Purchaser has spent to
pay for any of its obligations pursuant to this indemnification provision,
exceed the Maximum Indemnification Obligation; and

           

(vii)

Purchaser shall have the right to require Seller to dispute or litigate with any
creditor holding an Indemnified Obligation, provided however, Purchaser shall
pay the costs and expenses (including legal fees) associated with such actions
and/or may provide its own counsel to Seller to prosecute such actions, which
counsel shall be approved by Seller, provided however, Seller's approval shall
not be unreasonably withheld or delayed. If Seller declines to take such action,
then such Indemnified Obligation shall not be covered by this indemnification
provision. If Seller chooses of its own accord to dispute or litigate with any
creditor holding an Indemnified Obligation or chooses to retain its own counsel
for an action that Purchaser is requiring Seller to take pursuant to this
section, Purchaser, or a Purchaser representative, shall still be permitted to
join in any such action at its own expense and Seller's costs and expenses
(including legal fees) will be reimbursed; and

           

(viii)

Purchaser shall have the right to negotiate settlements of the Indemnified
Obligations that include the issuance of Seller's stock as full or partial
payment in an amount of shares that is reasonably proportionate to the amount of
shares paid in settlements negotiated with similarly situated creditors prior to
the closing of the Asset Sale (based on number of shares, not value of shares).
Seller shall not withhold its approval of any such settlement based upon the
amount of shares being offered as part of that settlement, provided however, if
the value of the shares being offered exceeds the amount being settled by more
than two times then Seller may reject such settlement proposal. The "value" of
shares for purposes of this section will be determined by multiplying the bid
price of the stock as of the effective date of the settlement by the number of
shares being offered.

       

6.

Assumed Liabilities

. Purchaser shall assume and be fully responsible for the payment of the
liabilities and obligations of Seller that are listed on Schedule 5 hereto (the
"Assumed Liabilities"). Purchaser and Seller shall cooperate to have the holders
of the Assumed Liabilites agree to assign such liabilities to Purchaser. In any
event, Purchaser shall pay the Assumed Liabilities and the payment thereof is
separate and apart from the Indemnified Obligations and shall not have any
effect upon any provision contained in this Agreement regarding the Indemnified
Obligations.        

7.

Closing Deliveries

. At the Closing Seller shall deliver or cause to be delivered to Purchaser an
executed bill of sale in the form of Exhibit A hereto, and consents approving of
the Asset Sale from a majority of both the holders of Senior and Subordinated
Debt, as those holders are defined in the Intercreditor Agreement.        

8.

Consents

. Seller shall use its best efforts to obtain any required consents to
assignment of all patents, contracts, licenses, sublicenses, agreements and
leases included among the Assets; provided, however, that Seller shall not be
required to pay any amount to any person to obtain any such consents. Purchaser
shall use its best efforts in assisting and cooperating with Seller to obtain
the consents.        

9.

Corporate Name Change and Identity

. Seller shall, as soon as is practicable, amend its Articles of Incorporation
to effect a name change. In no case shall Seller take more than thirty (30) days
after the Effective Date to file the necessary documentation to effectuate such
name change. Purchaser shall own and use for its benefit and business operations
the telephone numbers owned and used by Seller prior to the sale of the Assets,
including but not limited to, (619) 234-0222, (619) 234-0200 and (800) 454-6790.
       

10.

Public Filings

. Seller shall be responsible for making its required public filings after the
Closing Date, and for all costs and expenses associated with such filings.      
 

11.

Storage and Offices

. Seller shall be responsible for maintaining and paying for that certain
storage space rented by the Seller in El Cajon, California, and shall permit
Purchaser to continue to store items at that location for a period of at least
one (1) year from the Effective Date. Purchaser shall permit Seller to maintain
its books and records (not held in storage) at Purchaser's principal offices,
without charge, for a period of at least one (1) year from the Effective Date,
provided however, Seller shall pay the costs to maintain its current mailing
address (estimated to be $75 per month).        

12.

Allocation of Purchase Price for Non-Marketable Assets

. Seller and Purchaser agree that Purchaser is paying $337,500 for the
Non-Marketable Assets, of which $5,000 is for the acquisition of furniture,
fixtures, equipment, and all other property that would require that Purchaser
pay sales tax for acquiring such property. The price paid for the remainder of
the Non-Marketable Assets ($332,500) shall be allocated among such assets as the
parties reasonably agree upon.        

13.

Further Action

. Each of the parties hereto shall use all reasonable efforts to take, or cause
to be taken, all appropriate action, do or cause to be done all things
necessary, proper or advisable under applicable law, and execute and deliver
such documents and other papers, as may be required to carry out the provisions
of this Agreement and consummate and make effective the transactions
contemplated hereby.        

14.

Entire Agreement

. This Agreement constitutes the entire agreement of the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements,
representations, undertakings and understandings, both written and oral, between
Seller and Purchaser with respect to the subject matter hereof.        

15.

Headings

. The descriptive headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning, construction or
interpretation of this Agreement.        

16.

Severability

. Should any one or more of the provisions of this Agreement be determined to be
illegal or unenforceable, such provision(s) shall (i) be modified to the minimum
extent necessary to render it valid and enforceable, or (ii) if it cannot be so
modified, be deemed not to be a part of this Agreement and shall not affect the
validity or enforceability of the remaining provisions.        

17.

Attorneys' Fees

. In the event any dispute arises under this Agreement or the documents or
instruments executed and delivered in connection with this Agreement, and the
parties hereto resort to litigation to resolve such dispute, the prevailing
party in any such litigation, in addition to all other remedies at law or in
equity, shall be entitled to an award of costs and fees from the other party,
which costs and fees shall include, without limitation, reasonable attorneys'
fees and legal costs.        

18.

Choice of Law; Venue

. This Agreement will be construed and enforced in accordance with and governed
by the laws of the State of California and the federal law of the United States
without reference to principles of conflicts of law. The parties agree that, in
the event of any dispute arising out of this Agreement or the transactions
contemplated thereby, venue for such dispute shall be in the state or federal
courts located in San Diego, California, and that each party hereto waives any
objection to such venue based on forum non conveniens.                

[Remainder of Page Intentionally Left Blank]

               

19.

Counterparts/Facsimile Signatures

. This Agreement may be executed in one or more counterparts, each of which when
so signed shall be deemed to be an original, and such counterparts together
shall constitute one and the same instrument. In lieu of the original, a
facsimile transmission or copy of the original shall be as effective and
enforceable as the original.        

IN WITNESS WHEREOF, the parties hereto have executed this Asset Sale Agreement
as of the day and year first written above.

                   

SELLER:

   

PURCHASER:

           

NatureWell, Incorporated
a Delaware Corporation

 

NatureWell, Incorporated
a Nevada corporation

         

By:  _____________________
James R. Arabia, CEO

 

By:  _____________________
James R. Arabia, President

         

By:  _____________________
Robert T. Malasek, CFO

             

By:  _____________________
Timothy R. Scott, Director

               

By:  _____________________
Douglas H. Leighton, Director

     

 

SCHEDULE 1

       

ASSETS

       

All of the following properties, assets and rights of the Seller, wherever
located, and all proceeds and products thereof:

       

All cash and deposits, and all personal and fixture property of every kind and
nature including, without limitation, all furniture, fixtures, equipment, raw
materials, inventory, other goods, accounts, contract rights, rights to the
payment of money, insurance refund claims and all other insurance claims and
proceeds, tort claims, chattel paper, documents, instruments, securities and
other investment property, deposit accounts, rights to proceeds of letters of
credit and all general intangibles including, without limitation, all tax refund
claims, license fees, patents, patent applications, trademarks, trademark
applications, trade names, copyrights, copyright applications, rights to sue and
recover for past infringement of patents, trademarks and copyrights, websites,
computer programs, computer software, engineering drawings, service marks,
customer lists, goodwill, and all licenses, permits, leases or agreements of any
kind or nature pursuant to which the Seller possesses, uses or has authority to
possess or use property (whether tangible or intangible) of others or others
possess, use or have authority to possess or use property (whether tangible or
intangible) of the Seller, and all recorded data of any kind or nature,
regardless of the medium of recording, including, without limitation, all
software, writings, plans, specifications, formulations and schematics.

       

The Seller acknowledges and agrees that, in applying the law of any jurisdiction
that at any time enacts all or substantially all of the uniform provisions of
revised Article 9 of the Uniform Commercial Code approved by the American Law
Institute and the National Conference of Commissioners on Uniform State Laws and
contained in the 1999 Official Text of the Uniform Commercial Code ("Revised
Article 9"), the foregoing collateral description covers all assets of the
Seller.

 

SCHEDULE 2

       

Acquired Notes

       

1.

Senior Secured Note issued to Blankfort Unlimited, Inc., dated December 30,
2004, face value $50,000, to be acquired by Purchaser as of the date that is one
day after the Closing Date.

       

2.

Senior Secured Note issued to Lowell Blankfort, dated January 4, 2006, face
value $17,500, to be acquired by Purchaser as of the date that is one day after
the Closing Date.

       

3.

Senior Secured Note issued to Katherine N. Barker, dated January 20, 2005, face
value $15,000, to be acquired by Purchaser as of the date that is one day after
the Closing Date.

       

4.

Senior Secured Note issued to Jonathan P. Bobolia, dated January 19, 2005, face
value $15,000, to be acquired by Purchaser as of the date that is one day after
the Closing Date.

       

5.

Senior Secured Note issued to Renetta Patzwald, dated January 19, 2005, face
value $100,000, to be acquired by Purchaser as of the date that is one day after
the Closing Date.

       

6.

Senior Secured Note issued to Renetta Patzwald, dated January 1, 2006, face
value $100,000, to be acquired by Purchaser as of the date that is one day after
the Closing Date.

       

7.

Promissory Note when issued to Alan S. Udin ("Holder"), dated May 1, 2008, face
value $40,000, to be acquired by Purchaser as of the date that is expected to be
approximately three days after the Closing Date.

 

SCHEDULE 3

       

Indemnified Obligations - Section 5(a)(i)

       

1.

Senior Convertible Note (senior secured) issued to The Florence M. Callagy
Trust, dated September 19, 2003, face value $50,000, having a Closing Date
balance of $74,691.27.

       

2.

Amended and Restated Note (subordinate secured) issued to The Florence M.
Callagy Trust, dated September 11, 2003, face value $75,000, having a Closing
Date balance of $137,608.59.

       

3.

Subordinate Note (subordinate secured) issued to Fish & Richardson P.C., dated
March 15, 2004, face value $38,818.38, having a Closing Date balance of
$53,647.13.

       

4.

Senior Convertible Note (senior secured) issued to Gadsby Hannah, LLP (now owned
by McCarter & English LLP as successor to Gadsby Hannah, LLP), dated September
15, 2003, face value $60,000, having a Closing Date balance of $86,421.63.

       

5.

Senior Convertible Note (senior secured) issued to James R. Arabia, dated April
30, 2008, face value $45,000, having a Closing Date balance of $45,000.

       

6.

Subordinate Convertible Note (subordinate secured) issued to James R. Arabia,
dated April 30, 2008, face value $45,000, having a Closing Date balance of
$45,000.

 

SCHEDULE 4

       

Indemnified Obligations - Section 5(a)(ii)

       

1.

Trade payable owed to Business Wire - est. Closing Date balance per books of
$635.

       

2.

Trade Payable owed to Chiropractic Economics (magazine) - est. Closing Date
balance per books of $2,150.

       

3.

Trade payable owed to Commworld of San Diego-North Inc. - est. Closing Date
balance per books of 1,920.06.

       

4.

Payable owed to Daniel Doherty pursuant to settlement agreement - est. Closing
Date balance per books of $2,500.

       

5.

Trade payable owed to Fish & Richardson P.C. - est. Closing Date balance per
books of $2,367.89.

       

6.

Trade payable owed to Lightfoot, Guest, Moore & Co. P.C. - est. Closing Date
balance per books of $9,811.95.

       

7.

Trade payable owed to Scott Mercardo - est. Closing Date balance of $500.

       

8.

Judgment held by Robin Mitchell - est. Closing Date balance of $6,607.56, not
including judgment interest of 10% accruing since entry of judgment on July 22,
2002 which, if included, would bring est. total to $11,696.49.

       

9.

Trade payable owed to MPA Media - est. Closing Date balance per books of
$9,682.95, balance in dispute - vendor claims $15,653.30.

       

10.

Trade payable owed to Russell Scott Design - est. Closing Date balance per books
of $4,775, balance in dispute - vendor claims $6,275.

       

11.

Trade payable owed to Shreffler Law Firm P.A. - est. Closing Date balance per
books of $1,430.20.

       

12.

Trade payable owed to Smith Katzenstein Furlow LLP - est. Closing Date balance
per books of $1,967.50.

       

13.

Promissory Note (unsecured) issued to Pacific Crest Equity Partners, Inc., dated
September 5, 2002, face value $11,268.69, having a Closing Date balance of
$17,358.22.

 

SCHEDULE 5

       

Section 6 - Assumed Liabilities

       

1.

Trade payable owed to Computershare - maximum amount assumed of $539.80, est.
Closing Date balance per books.

       

2.

Trade payable owed to E-Vault - maximum amount assumed of $318.39, est. Closing
Date balance per books.

       

3.

Fed-ex charges incurred by Seller prior to Closing Date.

       

4.

Office rent owed to First Choice Executive Suites for period through Closing
Date, and for however long Purchaser occupies the three offices (currently
occupied by Seller until the Closing) at 110 West C Street, Suite 1300, San
Diego, CA 92101 (lease/rental agreement for such offices to be assigned to
Purchaser if landlord approves).

       

5.

Any trade payable owed to Morgan & Sampson, Inc., incurred before or after the
Closing Date for storage of MigraSpray and associated charges - est. Closing
Date balance of $1,000 per books.

       

6.

Any trade payable owed to Motivational Fulfillment & Packaging Service, incurred
before or after the Closing Date for storage, packing, shipping and fulfillment
of MigraSpray and associated charges - est. Closing Date balance of $685.15 per
books.

       

7.

Trade payable owed to Chang G. Park - maximum assumed of $7,500, est. Closing
Date balance per books.

       

8.

UPS charges incurred by Seller prior to the Closing Date.

       

9.

$8,500 owed to Teresa Brucker pursuant to the terms of that certain Settlement
Agreement and Mutual General Release, dated April 28, 2008, by and between,
Teresa Brucker, the AK Trust, the Estate of Donald Brucker, Seller, Purchaser
and Dutchess Private Equities Fund Ltd.

 

EXHIBIT A

       

BILL OF SALE

       

This Bill of Sale is delivered pursuant to, and is subject to all of the terms
and conditions of, that certain Asset Purchase Agreement dated as of May 9, 2008
(the "Agreement") by and among NatureWell Incorporated, a Delaware corporation
("Seller"), and NatureWell, Incorporated, a Nevada corporation ("Buyer").
Capitalized terms, unless otherwise defined herein, have the meanings assigned
to such terms in the Agreement.

       

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Seller hereby grants, bargains, sells, conveys, delivers,
assigns and transfers to Buyer all of Seller's right, title and interest in and
to the Assets being purchased pursuant to the Agreement (collectively, the
"Property"). This bill of Sale is made, executed and delivered in accordance
with and is subject to the representations, warranties and covenants set forth
in the Agreement.

       

Seller, for itself and its successors and assigns, by this Bill of Sale,
covenants and agrees that Seller and its successors and assigns shall execute
and deliver, or shall caused to be executed and delivered, such other
instruments of transfer and conveyance and other documents and take such actions
as Buyer may reasonably request to vest in Buyer and its successors and assigns
all of Seller's right, title and interest in and to the Property free and clear
of any liens, claims, security interests or encumbrances thereon.

       

TO HAVE AND TO HOLD the Property unto Buyer, its successors and assigns,
forever.

       

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed by its
duly authorized officers this 9th day of May, 2008.

                   





NatureWell, Incorporated,
a Delaware corporation

               

By:  _________________________
James R. Arabia, CEO

               

By:  _________________________
Timothy R. Scott, Director

